Citation Nr: 1812533	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left (minor) upper extremity shell fragment wound (SFW) residuals with injury to the radial, medial and ulnar nerves, left little finger flexion deformity, and degenerative joint disease for the period prior to January 16, 2007.

2.  Entitlement to a disability rating in excess of 30 percent for left upper arm SFW residuals with Muscle Group (MG) V and MG VI injury. 

3.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder.

4.  Entitlement to an initial disability rating in excess of 20 percent for vascular damage of the left lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a SFW to the right (major) forearm and dorsal distal radius, MGs VIII and IX.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of a right shoulder SFW, tendonitis, and bursitis. 

7.  Entitlement to an initial disability evaluation in excess of 10 percent for right upper extremity neurovascular damage. 

8.  Entitlement to an initial disability evaluation in excess of 20 percent for right lower extremity peripheral neuropathy and radiculopathy associated with diabetes and as secondary to the service-connected disability of lumbar spine degenerative disk disease, to include entitlement to separate evaluations for radiculopathy and peripheral neuropathy.

9.  Entitlement to an initial compensable disability evaluation prior to March 28, 2011, and in excess of 20 percent thereafter, for chronic left ilioinguinal neuropathy and moderate peripheral (axonal) neuropathy of the sciatic nerve associated with diabetes and radiculopathy associated with lumbar spine degenerative disc disease, to include entitlement to separate evaluations for radiculopathy and peripheral neuropathy.

10.  Entitlement to an initial disability evaluation in excess of 20 percent for musculoligamentous instability, right ankle and two scars on right ankle, to include separate ratings for instability and limitation of motion. 

11.  Entitlement to an initial disability evaluation in excess of 20 percent for a left upper extremity scar, prior to March 1, 2011.

12.  Entitlement to a disability evaluation in excess of 20 percent for right leg vein insufficiency, secondary to a SFW to MGs XV, XIV, and XVII.

13.  Entitlement to ratings in excess of 10 percent prior to March 22, 2011, in excess of 60 percent from March 22, 2011, to March 20, 2013, and in excess of 10 percent from July 1, 2013, for coronary artery disease.

14.  Entitlement to an extension beyond September 30, 2010, of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for service-connected lumbar spine degenerative disc disease.

15.  Entitlement to an extension of special monthly compensation (SMC) based on housebound criteria beyond September 30, 2012. 

16.  Entitlement to an extension of SMC based on housebound criteria beyond June 30, 2013. 

17.  Entitlement to SMC based on loss of use of the right foot.

18.  Entitlement to an effective date earlier than March 9, 2010, for the grant of service connection for right lower extremity radiculopathy.

19.  Entitlement to an effective date prior to October 8, 2016, for the grant of a 100 percent rating for loss of use of both hands. 

20.  Entitlement to an effective date prior to October 8, 2016, for the grant of SMC for loss of use of both hands.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971, to include combat service in the Republic of Vietnam.  His awards and decorations include the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Lincoln, Nebraska.  Jurisdiction of this case currently resides with the RO in Lincoln, Nebraska.

Specifically, the first 17 issues were most recently before the Board in December 2015 when they were remanded for additional development.  (Please see the December 2015 Board decision more in depth discussion of the procedural history.) 

The December 2015 Board decision also denied an effective date prior to April 18, 2012, for the award of service connection for right lower extremity peripheral neuropathy and granted an effective date of March 9, 2010, but no earlier for right lower extremity radiculopathy.  The Veteran appealed these decisions to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued a memorandum decision that vacated the December 2015 Board decision with respect to that part of the decision that denied an effective date earlier than March 9, 2010, for the award of service connection for right lower extremity radiculopathy and remanded that issue to the Board for action in compliance with the instructions in the memorandum decision.

The claims for effective dates prior to October 8, 2016, for the grant of a 100 percent rating for loss of use of both hands and the grant of special monthly compensation for loss of use of both hands, are before the Board on appeal from a November 2016 rating decision by the Lincoln RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.

REMAND

The Board recognizes that many of these issues have been pending for more than 10 years, and sincerely regrets the further delay; however, this matter must be remanded once again.  

In December 2015, the Board remanded the first 17 issues on the title page of this decision, in pertinent part, to obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits from the Social Security Administration (SSA).  Although a copy of SSA's March 2012 favorable decision was associated with the claims file in March 2016, the underlying medical records for that decision are not associated with the claims file.  Given that the AOJ did not comply with the Board's remand instructions, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Likewise, with respect to the issue of entitlement to an effective date earlier than March 9, 2010, for the grant of service connection for right lower extremity radiculopathy, the basis for the Court's remand, as set out in the May 2017 Memorandum Decision, was that the Board erred in finding that the duty to assist had been satisfied in denying an effective date earlier that March 9, 2010.  The Court noted that the Board based its assignment of an effective date on a finding that radiculopathy was part of the Veteran's low back claim.  The Court further noted that the Board remanded 17 other claims to obtain SSA decisions and medical records.  Based on the Board's finding that the Veteran's radiculopathy was part of this low back claim, the Court held that evidence of an earlier diagnosis of radiculopathy may be part of these SSA medical records and would entitle the Veteran to effective date earlier than March 9, 2010.  See 38 U.S.C. § 5110 (2012).  Accordingly, remand for SSA records is also required for this issue.

Finally, with respect to the issues of entitlement to effective dates prior to October 8, 2016, for the grant of a 100 percent rating for loss of use of both hands and the grant of special monthly compensation for loss of use of both hands, the Board finds that remand for SSA records is likewise required to satisfy the duty to assist.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and obtain the records upon which their March 2012 SSA decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims must be readjudicated.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his attorney. 

After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




